      Case 6:20-cv-01177-KHV-JPO Document 233 Filed 03/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CAROLYN M. KIEFFABER,                       )
                                            )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-1177-KHV
                                            )
ETHICON, INC. and                           )
JOHNSON & JOHNSON,                          )
                                            )
                                            )
                         Defendants.        )
____________________________________________)

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Defendants’ Motion In Limine No. 5 To Exclude

Foreign Regulatory Issues And Other Foreign Evidence (Exhibit E, Attachment 5 to Defendants’

Omnibus Motions In Limine (Doc. #206)) filed March 8, 2021.1

       Defendants ask the Court to exclude evidence concerning foreign regulatory-related issues,

as well as documents and other evidence created to comply with foreign regulatory requirements.

Plaintiff responds that she does not intend to introduce evidence of “statements, actions, or

decisions of foreign regulatory bodies” or “application of foreign law or regulatory standards.”

She does not otherwise address the substance of defendants’ motion. Given plaintiff’s lack of

coherent opposition and lack of intent to introduce evidence on foreign regulatory requirements,

the Court sustains defendants’ motion.



       1
                To expedite a ruling on this motion, the Court is communicating the reasons for its
decision without attempting to draft a legal treatise or cite relevant case law. The law in this area
is clear and the Court has taken into account the authorities which are cited in the parties’ briefs,
along with other authorities. If necessary for future proceedings, the Court may supplement this
order with additional findings of fact or legal citations.
     Case 6:20-cv-01177-KHV-JPO Document 233 Filed 03/25/21 Page 2 of 2




       IT IS THEREFORE ORDERED that Defendants’ Motion In Limine No. 5 To Exclude

Foreign Regulatory Issues And Other Foreign Evidence (Exhibit E, Attachment 5 to Defendants’

Omnibus Motions In Limine (Doc. #206)) filed March 8, 2021, be and hereby is SUSTAINED.

       Dated this 25th day of March, 2021 at Kansas City, Kansas.

                                           s/ Kathryn H. Vratil
                                           KATHRYN H. VRATIL
                                           United States District Judge




                                             -2-
